DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This Office Action is responsive to the amendment field on 02/24/2022.  Claims 1-3, 5-12, and 14-24, of which claims 1, 8, 10, 17 and 19-24 are independent, were pending in this application and have been considered below.

 	Applicant canceling claims 4 and 13 and adding new claims 21-24 is acknowledged. 

	Rejection of claims 4 and 13 under 35 USC § 102 is rendered moot in view of their cancellation by the applicant’s amendment.

	Reliance on the US Pre-Grant Publication (PG PUB), which is not part of the image file wrapper of the patent application, in prosecution is improper. All references in the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously 

Response to Arguments
 	Applicant’s arguments regarding the rejection of claims filed on 02/24/2022 have been fully considered. The Examiner thoroughly reviewed Applicant’s arguments and noted that the Applicant’s argument is based on the newly amended limitations, which are addressed in a new ground(s) of rejection presented in this Office action below. 

 	A new ground(s) of rejection presented in this Office action, which is necessitated by Applicant’s amendment. See MPEP § 706.07(a).

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628,631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001) (claim to a system for setting a computer clock to an offset time to address the Year 2000 (Y2K) problem, applicable to records with year date data in "at least one of two-digit, three-digit, or four-digit" representations, was held anticipated by a system that offsets year dates in only two-digit formats). See also MPEP § 2131.02. "The identical invention must be shown in as complete detail as is contained in the … claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Note that, in some circumstances, it is permissible to use multiple references in a 35 U.S.C. 102 rejection. See MPEP § 2131.01. ("(A) Prove a primary reference contains an "enabled 

	Claims 1-3, 5-12, and 14-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2014/0365611 A1 to Praveenkumar et al.

Regarding claims 1, Praveenkumar et al. disclose an electronic apparatus (Fig. 2) comprising: 
an interface; a sensor (FIG. 2 is an illustration of a mobile device that includes various sensors and user interface components suitable for use with the various embodiments, ¶[00916]; Fig. 2 – highlighted below); and 
a processor (Fig. 2: mobile device 102) configured to: 
detect occurrence of a user event, which corresponds to a command issued to transmit content, through the sensor (Fig. 3: push-to-talk event detection module 300; ¶[0052]) while the content is reproduced by using an application currently running in the electronic apparatus (The communication system may include a first wireless-enabled device and a second wireless-enabled device, each having a device processor that may be coupled to a push-to-send button. The processor of the first and/or second wireless-enabled device may be configured with processor-executable instructions to perform operations for accomplishing any or all of the functions of the methods discussed above , ¶[0013]; In block 708, the sink mobile device processor may determine that a PTT button on the sink mobile device has been actuated or pressed, ¶[0077]; In block 718, the sink mobile device processor may detect user input for terminating audio/video transmission, such as detecting that a user of the sink mobile device released the PTT button,¶ [0079]), 
identify an external apparatus, which corresponds to the user event, through the interface (Fig. 3: discover module 302 of mobile device 102; ¶[0054]: discovering other wireless-enabled devices that are within the communication range of the mobile device 102), 
identify the content and a method of transmitting the content among a plurality of methods of transmitting the content (the functions described may be implemented in hardware, software, firmware, or any combination thereof, ¶[0088]) based on current operation circumstances of the electronic apparatus (Fig. 3: session establishment and streaming module 314 of mobile device 102; ¶[0059]), and 
transmit the content to the external apparatus through the interface based on the identified method of transmitting the content (Fig. 3: user input back channel setup module 316 of mobile device 102; ¶[0060]),
wherein the processor is further configured to: identify the application currently running in the electronic apparatus, and identify the method of transmitting the content among the plurality of methods of transmitting the content based on the identified application (¶[0006]).

    PNG
    media_image1.png
    800
    468
    media_image1.png
    Greyscale

Regarding claims 8, Praveenkumar et al. disclose an electronic apparatus (Fig. 2) comprising: 
an interface; a sensor (FIG. 2 is an illustration of a mobile device that includes various sensors and user interface components suitable for use with the various embodiments, ¶[00916]; Fig. 2 – highlighted below); and
a processor (Fig. 2: mobile device 102) configured to: 
detect occurrence of a user event, which corresponds to a command issued to transmit content, through the sensor (Fig. 3: push-to-talk event detection module 300; ¶[0052]) while the content is reproduced by using an application currently running in an external apparatus (The communication system may include a first wireless-enabled device and a second wireless-enabled device, each having a device processor that may be coupled to a push-to-send button. The processor of the first and/or second wireless-enabled device may be configured with processor-executable instructions to perform operations for accomplishing any or all of the functions of the methods discussed above , ¶[0013]; In block 708, the sink mobile device processor may determine that a PTT button on the sink mobile device has been actuated or pressed, ¶[0077]; In block 718, the sink mobile device processor may detect user input for terminating audio/video transmission, such as detecting that a user of the sink mobile device released the PTT button,¶ [0079]); 
transmit information, which allows the external apparatus to identify the electronic apparatus corresponding to the user event, to the external apparatus through the interface (¶[0005]: activating a microphone or camera of the second mobile device to capture audio or video in response to detecting actuation of the second push-to-send button), 
transmit information about current operation circumstances of the electronic apparatus, which is to identify the content and a method of transmitting the content among a plurality of methods of transmitting the content (the functions described may be implemented in hardware, software, firmware, or any combination thereof, ¶[0088]) based on the user event, to the external apparatus through the interface (¶[0005]: transmitting audio or video captured by the microphone or camera of the second mobile device from the second mobile device to the first mobile device over the wireless communication link) the method for transmitting the content being identified based on the application currently running in the external apparatus (¶[0006]), and 
receive, through the interface, the content transmitted from the external apparatus based on the identified method of transmitting the content and process the received content (¶[0005]: receiving in the first mobile device audio or video data from the second mobile device over the back-channel wireless communication link).

Regarding claims 19, Praveenkumar et al. disclose as stated in rejection of claim 1. Praveenkumar et al. also disclose a non-transitory recording medium stored with a computer program comprising a computer readable code as a code for performing the method (¶[0012]). The instant claim is corresponding method claim of the apparatus claim 1. The steps of the method claim correspond to elements of apparatus claim. 

    PNG
    media_image1.png
    800
    468
    media_image1.png
    Greyscale

Regarding claims 20, Praveenkumar et al. disclose as stated in rejection of claim 8. Praveenkumar et al. also disclose a non-transitory recording medium stored with a computer program comprising a computer readable code as a code for performing the method (¶[0012]). The instant claim is corresponding method claim of the apparatus 

Regarding claims 2, 11 and 21-24, Praveenkumar et al. disclose as stated above. Praveenkumar et al. disclose wherein the processor is configured to identify whether the user event occurs, based on whether a sensing value detected by the sensor corresponds to a sensing value which was previously defined based on a user tapping the external apparatus by using the electronic apparatus (¶[0056]; ¶[0054]).

Regarding claims 3 and 12, Praveenkumar et al. disclose as stated above. Praveenkumar et al. disclose wherein the processor is configured to identify the external apparatus corresponding to the user event, based on whether information obtained through the sensor corresponds to information obtained in the external apparatus by a sensor of the external apparatus (¶[0046]; ¶[0064]).

Regarding claims 5 and 14, Praveenkumar et al. disclose as stated above. Praveenkumar et al. disclose a user input unit, wherein the processor is configured to identify the method of transmitting the content based on a user input received through the user input unit (¶[0040]).

Regarding claims 6 and 15, Praveenkumar et al. disclose as stated above. Praveenkumar et al. disclose a storage unit, wherein the processor is configured to: 
store information about at least one method of transmitting the content, which correspond to previous operation circumstances of the electronic apparatus, in the storage unit, and 
identify the method of transmitting the content, which corresponds to the current operation circumstances of the electronic apparatus, based on the stored information (¶¶[0064]: [0065]).

Regarding claims 7 and 16, Praveenkumar et al. disclose as stated above. Praveenkumar et al. disclose wherein the processor is configured to: receive information about current operation circumstances of the external apparatus through the interface, and identify the content and the method of transmitting the content, based on the received information about the current operation circumstances of the external apparatus (¶[0065]: the source device 402 may send the sink device 404 an M3 message that includes a "wfd-ptt-capability" parameter, and the sink device 404 may respond with an M3 message that includes a value for the "wfd-ptt-capability" parameter when the sink device 404 determines that it is PTT compatible. For example, the sink device 404 may respond with an M3 message that includes an "Invalid Parameter" value for the "wfd-ptt-capability" parameter when the sink device 404 determines that it is not PTT capable).

Regarding claims 9 and 18, Praveenkumar et al. disclose as stated above. Praveenkumar et al. disclose wherein the information about the current operation circumstances of the electronic apparatus indicates one content-transmission method among a plurality of content-transmission methods (¶[0040]; ¶[0042]).

Regarding claims 10, Praveenkumar et al. disclose as stated in rejection of claim 1. The instant claim is corresponding method claim of the apparatus claim 1. The steps of the method claim correspond to elements of apparatus claim. Therefore, it is interpreted and rejected under the same rationale.

Regarding claim 17, Praveenkumar et al. disclose as stated in rejection of claim 8. The instant claim is corresponding method claim of the apparatus claim 8. The steps of the method claim correspond to elements of apparatus claim. Therefore, it is interpreted and rejected under the same rationale.

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however,  will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Nader Bolourchi/
Primary Examiner, Art Unit 2631